 


109 HR 6347 IH: To provide for the protection of health and safety during certain disasters.
U.S. House of Representatives
2006-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6347 
IN THE HOUSE OF REPRESENTATIVES 
 
December 5, 2006 
Mr. Barton of Texas introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To provide for the protection of health and safety during certain disasters. 
 
 
1.Protection of health and safety during disasters 
(a)DefinitionsIn this section: 
(1)Certified monitoring programThe term certified monitoring program means a medical monitoring program— 
(A)in which a participating responder is a participant as a condition of the employment of such participating responder; and 
(B)that the Secretary of Health and Human Services certifies includes an adequate baseline medical screening. 
(2)Disaster areaThe term disaster area means an area in which the President has declared a major disaster (as that term is defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122)), during the period of such declaration. 
(3)High exposure levelThe term high exposure level means a level of exposure to a substance of concern that is for such a duration, or of such a magnitude, that adverse effects on human health can be reasonably expected to occur, as determined by the President, acting through the Secretary of Health and Human Services, in accordance with human monitoring or environmental or other appropriate indicators. 
(4)IndividualThe term individual includes— 
(A)a worker or volunteer who responds to a disaster, either natural or manmade, involving any mode of transportation in the United States or disrupting the transportation system of the United States, including— 
(i)a police officer; 
(ii)a firefighter; 
(iii)an emergency medical technician; 
(iv)any participating member of an urban search and rescue team; and 
(v)any other relief or rescue worker or volunteer that the President, acting through the Secretary of Health and Human Services, determines to be appropriate; 
(B)a worker who responds to a disaster, either natural or manmade, involving any mode of transportation in the United States or disrupting the transportation system of the United States, by assisting in the cleanup or restoration of critical infrastructure in and around a disaster area; 
(C)a person whose place of residence is in a disaster area, caused by either a natural or manmade disaster involving any mode of transportation in the United States or disrupting the transportation system of the United States; 
(D)a person who is employed in or attends school, child care, or adult day care in a building located in a disaster area, caused by either a natural or manmade disaster involving any mode of transportation in the United States or disrupting the transportation system of the United States, of the United States; and 
(E)any other person that the President, acting through the Secretary of Health and Human Services, determines to be appropriate. 
(5)Participating responderThe term participating responder means an individual described in paragraph (4)(A). 
(6)ProgramThe term program means a program described in subsection (b) that is carried out for a disaster area. 
(7)Substance of concernThe term substance of concern means a chemical or other substance that is associated with potential acute or chronic human health effects, the risk of exposure to which could potentially be increased as the result of a disaster, as determined by the President, acting through the Secretary of Health and Human Services, and in coordination with the Agency for Toxic Substances and Disease Registry, the Environmental Protection Agency, the Centers for Disease Control and Prevention, the National Institutes of Health, the Federal Emergency Management Agency, the Occupational Health and Safety Administration, and other agencies. 
(b)Program 
(1)In generalIf the President, acting through the Secretary of Health and Human Services, determines that 1 or more substances of concern are being, or have been, released in an area declared to be a disaster area and disrupts the transportation system of the United States, the President, acting through the Secretary of Health and Human Services, may carry out a program for the coordination, protection, assessment, monitoring, and study of the health and safety of individuals with high exposure levels to ensure that— 
(A)the individuals are adequately informed about and protected against potential health impacts of any substance of concern in a timely manner; 
(B)the individuals are monitored and studied over time, including through baseline and followup clinical health examinations, for— 
(i)any short- and long-term health impacts of any substance of concern; and 
(ii)any mental health impacts; 
(C)the individuals receive health care referrals as needed and appropriate; and 
(D)information from any such monitoring and studies is used to prevent or protect against similar health impacts from future disasters. 
(2)ActivitiesA program under paragraph (1) may include such activities as— 
(A)collecting and analyzing environmental exposure data; 
(B)developing and disseminating information and educational materials; 
(C)performing baseline and followup clinical health and mental health examinations and taking biological samples; 
(D)establishing and maintaining an exposure registry; 
(E)studying the short- and long-term human health impacts of any exposures through epidemiological and other health studies; and 
(F)providing assistance to individuals in determining eligibility for health coverage and identifying appropriate health services. 
(3)TimingTo the maximum extent practicable, activities under any program carried out under paragraph (1) (including baseline health examinations) shall be commenced in a timely manner that will ensure the highest level of public health protection and effective monitoring. 
(4)Participation in registries and studies 
(A)In generalParticipation in any registry or study that is part of a program carried out under paragraph (1) shall be voluntary. 
(B)Protection of privacyThe President, acting through the Secretary of Health and Human Services, shall take appropriate measures to protect the privacy of any participant in a registry or study described in subparagraph (A). 
(C)Priority 
(i)In generalExcept as provided in clause (ii), the President, acting through the Secretary of Health and Human Services, shall give priority in any registry or study described in subparagraph (A) to the protection, monitoring and study of the health and safety of individuals with the highest level of exposure to a substance of concern. 
(ii)ModificationsNotwithstanding clause (i), the President, acting through the Secretary of Health and Human Services, may modify the priority of a registry or study described in subparagraph (A), if the President, acting through the Secretary of Health and Human Services, determines such modification to be appropriate. 
(5)Cooperative agreements 
(A)In generalThe President, acting through the Secretary of Health and Human Services, may carry out a program under paragraph (1) through a cooperative agreement with a medical institution, including a local health department, or a consortium of medical institutions. 
(B)Selection criteriaTo the maximum extent practicable, the President, acting through the Secretary of Health and Human Services, shall select, to carry out a program under paragraph (1), a medical institution or a consortium of medical institutions that— 
(i)is located near— 
(I)the disaster area with respect to which the program is carried out; and 
(II)any other area in which there reside groups of individuals that worked or volunteered in response to the disaster; and 
(ii)has appropriate experience in the areas of environmental or occupational health, toxicology, and safety, including experience in— 
(I)developing clinical protocols and conducting clinical health examinations, including mental health assessments; 
(II)conducting long-term health monitoring and epidemiological studies; 
(III)conducting long-term mental health studies; and 
(IV)establishing and maintaining medical surveillance programs and environmental exposure or disease registries. 
(6)Involvement 
(A)In generalIn carrying out a program under paragraph (1), the President, acting through the Secretary of Health and Human Services, shall involve interested and affected parties, as appropriate, including representatives of— 
(i)Federal, State, and local government agencies; 
(ii)groups of individuals that worked or volunteered in response to the disaster in the disaster area; 
(iii)local residents, businesses, and schools (including parents and teachers); 
(iv)health care providers; 
(v)faith based organizations; and 
(vi)other organizations and persons. 
(B)CommitteesInvolvement under subparagraph (A) may be provided through the establishment of an advisory or oversight committee or board. 
(7)PrivacyThe President, acting through the Secretary of Health and Human Services, shall carry out each program under paragraph (1) in accordance with regulations relating to privacy promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1320d–2 note; Public Law 104–191). 
(8)Existing programsIn carrying out a program under paragraph (1), the President, acting through the Secretary of Health and Human Services, may— 
(A)include the baseline clinical health examination of a participating responder under a certified monitoring programs; and 
(B)substitute the baseline clinical health examination of a participating responder under a certified monitoring program for a baseline clinical health examination under paragraph (1). 
(c)ReportsNot later than 1 year after the establishment of a program under subsection (b)(1), and every 5 years thereafter, the President, acting through the Secretary of Health and Human Services, or the medical institution or consortium of such institutions having entered into a cooperative agreement under subsection (b)(5), may submit a report to the Secretary of Homeland Security, the Secretary of Labor, the Administrator of the Environmental Protection Agency, and appropriate committees of Congress describing the programs and studies carried out under the program. 
(d)National academy of sciences report on disaster area health and environmental protection and monitoring 
(1)In generalThe Secretary of Health and Human Services, the Secretary of Homeland Security, and the Administrator of the Environmental Protection Agency shall jointly enter into a contract with the National Academy of Sciences to conduct a study and prepare a report on disaster area health and environmental protection and monitoring. 
(2)Participation of expertsThe report under paragraph (1) shall be prepared with the participation of individuals who have expertise in— 
(A)environmental health, safety, and medicine; 
(B)occupational health, safety, and medicine; 
(C)clinical medicine, including pediatrics; 
(D)environmental toxicology; 
(E)epidemiology; 
(F)mental health; 
(G)medical monitoring and surveillance; 
(H)environmental monitoring and surveillance; 
(I)environmental and industrial hygiene; 
(J)emergency planning and preparedness; 
(K)public outreach and education; 
(L)State and local health departments; 
(M)State and local environmental protection departments; 
(N)functions of workers that respond to disasters, including first responders; 
(O)public health; and 
(P)family services, such as counseling and other disaster-related services provided to families. 
(3)ContentsThe report under paragraph (1) shall provide advice and recommendations regarding protecting and monitoring the health and safety of individuals potentially exposed to any chemical or other substance associated with potential acute or chronic human health effects as the result of a disaster, including advice and recommendations regarding— 
(A)the establishment of protocols for monitoring and responding to chemical or substance releases in a disaster area to protect public health and safety, including— 
(i)chemicals or other substances for which samples should be collected in the event of a disaster, including a terrorist attack; 
(ii)chemical- or substance-specific methods of sample collection, including sampling methodologies and locations; 
(iii)chemical- or substance-specific methods of sample analysis; 
(iv)health-based threshold levels to be used and response actions to be taken in the event that thresholds are exceeded for individual chemicals or other substances; 
(v)procedures for providing monitoring results to— 
(I)appropriate Federal, State, and local government agencies; 
(II)appropriate response personnel; and 
(III)the public; 
(vi)responsibilities of Federal, State, and local agencies for— 
(I)collecting and analyzing samples; 
(II)reporting results; and 
(III)taking appropriate response actions; and 
(vii)capabilities and capacity within the Federal Government to conduct appropriate environmental monitoring and response in the event of a disaster, including a terrorist attack; and 
(B)other issues specified by the Secretary of Health and Human Services, the Secretary of Homeland Security, and the Administrator of the Environmental Protection Agency. 
(4)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this subsection. 
 
